Citation Nr: 0809295	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  97-23 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to dependency and indemnification compensation 
(DIC) benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

The appellant and her son



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to October 
1945 and from February 1953 to August 1953.  He was a 
Prisoner of War (POW) from August 1944 to April 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 1997 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.

The appellant and her son testified at a personal hearing 
before a Decision Review Officer at the RO in August 1997 and 
before a Veteran's Law Judge, sitting in Washington, DC in 
October 1998.  Transcripts of these hearings are associated 
with the claims file.  

In a September 2003 decision, the Board denied service 
connection for the cause of the veteran's death and 
entitlement to DIC benefits.  The appellant thereafter 
appealed the decision to the Court of Appeals for Veterans 
Claims (Court), and, in August 2005, the Court affirmed the 
Board's denial of service connection for the cause of death, 
but vacated the Board's decision with regard to the claim of 
entitlement to DIC benefits under 38 U.S.C.A. § 1318 and 
remanded that issue to the Board.  The basis for the remand 
was that the appellant had argued that clear and unmistakable 
error (CUE) existed in the January 1987 rating decision that 
assigned a 30 percent rating evaluation for post-traumatic 
stress disorder (PTSD), and that the question of the 
veteran's rating evaluation for PTSD was inextricably 
intertwined with a determination of eligibility of DIC 
benefits under 38 U.S.C.A. § 1318.

In July 2007, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for adjudication of the 
appellant's CUE claim, and the claim of entitlement to DIC 
benefits under 38 U.S.C.A. § 1318 now returns to the Board 
for appellate review. 


FINDINGS OF FACT

1. VA notified the appellant of the evidence needed to 
substantiate the claim, explained to her who was responsible 
for submitting such evidence, and developed all available 
evidence necessary for an equitable disposition of the claim. 

2. At the time of the veteran's death in March 1997, service 
connection was in effect for post-traumatic stress disorder 
(PTSD), which was assigned a 30 percent disability 
evaluation, effective October 9, 1986, and a 100 percent 
disability evaluation, effective August 24, 1993, and 
abrasions, bridge sub-maxillary region, which were assigned a 
noncompensable rating, effective November 1, 1950. 


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2007); See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  The initial denial of the 
appellant's claim for DIC benefits was issued in June 1997.  
Thus, she was not provided notice in accordance with VCAA 
prior to the initial adjudication of her claim.  However, she 
was sent VCAA notification letters in May 2001 and July 2007.  

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

The Board observes that the VCAA notices issued in May 2001 
and July 2007 informed the appellant of how VA would assist 
her in developing the claim and her and VA's obligations in 
providing such evidence for consideration.  Additionally, the 
July 2007 letter advised her of the evidentiary requirements 
of a claim for DIC benefits and of the Pelegrini "fourth 
element," i.e., to provide any evidence in her possession 
that pertains to the claim.  

Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  
The Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Lack of prejudicial harm may be 
shown in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders; see also Mayfield v. Nicholson, 
19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) recently held that a statement of 
the case (SOC) or supplemental statement of the case (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC. 
 See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328).    

In this case, the July 2007 notice was fully VCAA compliant, 
and, subsequent to that notice, the appellant's claim was 
readjudicated and an SSOC issued in October 2007, providing 
the appellant with ample opportunity to respond to the 
remedial notice.  Accordingly, the Board finds that the fact 
that it was sent to the appellant after the initial rating 
decision was not prejudicial.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must notify the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

In the present case, the July 2007 VCAA letter advised the 
appellant of the evidence necessary to establish entitlement 
to a disability rating or an effective date for the 
disability on appeal.  However, the Board does not find the 
untimeliness of this notice to be prejudicial.  See Bernard 
at 394.  When the issue is entitlement to DIC under 
38 U.S.C.A. § 1318, disability ratings are not assigned; and, 
as the Board concludes herein that the preponderance of the 
evidence is against the appellant's claim, any question as to 
the appropriate effective date to be assigned is rendered 
moot.  

Finally, the Board notes that, while the appeal was pending, 
the Court issued a decision with regard to the content of 
VCAA notices relevant to DIC claims.  See Hupp v. Nicholson, 
21 Vet. App. 342 (2007).  In Hupp¸ the Court held that a 
notice with regard to a claim for DIC benefits must include 
(1) a statement of the conditions (if any) for which the 
veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected disability and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a disorder not yet service connected.  Additionally, 
if the claimant raises a specific issue regarding a 
particular element of the claim, the notice must inform the 
claimant of how to substantiate the assertion, taking into 
account the evidence submitted in connection with the 
application.  

In the present case, the July 2007 letter informed the 
appellant of the evidence necessary to support a claim for 
DIC benefits and of the evidence to support a claim for 
benefits based on a nonservice-connected disorder.  The 
letter did not inform her of the conditions for which the 
veteran was service-connected or address any special issues 
the appellant raised.  However, as the appellant had raised a 
CUE claim with regard to the veteran's rating for his 
service-connected PTSD, it is evident that she had knowledge 
of his service-connected disabilities, and her statements 
throughout her appeal, to include her hearing testimony and 
submissions by her attorney indicate that she was aware of 
the evidence necessary to substantiate a claim of CUE.  
Accordingly, the Board finds that any deficiencies in VCAA 
notice with regard to the instant claim were rectified by the 
appellant's own knowledge of the relevant statutes and 
regulations.  Based on these facts, the Board determines that 
all due process concerns in this case have been satisfied.  
See Bernard; Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  Thus, delaying 
appellate review by providing additional VCAA letters to the 
appellant would be of no benefit. 

VA has also fulfilled its duty to assist the appellant in 
making reasonable efforts to identify and obtain relevant 
records in support of the appellant's claim.  The veteran's 
service medical records, private medical records, and VA 
treatment records, were reviewed by both the AOJ and the 
Board in connection with adjudication of the appellant's 
claim.  The veteran was in receipt of Social Security 
Administration (SSA) benefits prior to death.  These records 
are not associated with the claims file.  When VA has notice 
prior to the issuance of a final decision of the possible 
existence of certain records and their relevance, the Board 
must seek to obtain those records before proceeding with the 
appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187-188 
(2002); Baker v. West, 11 Vet. App. 163, 169 (1998).  
However, the Board observes that VA has made multiple efforts 
to obtain these records from SSA, yielding the response in 
June 1999 that the material requested was no longer a part of 
SSA's physical records.  Thus, the Board finds that VA has 
satisfied its duty to assist in obtaining outstanding, 
relevant records.  The appellant has not identified any 
additional, relevant records that VA needs to obtain for an 
equitable disposition of her claim. 

Thus, the Board finds that additional efforts to assist or 
notify the appellant in accordance with VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duty to 
inform and assist the appellant at every stage in this case.  
Therefore, she will not be prejudiced by the Board proceeding 
to the merits of the claim.

II. Analysis

The veteran died in March 1997.  The cause of death was 
congestive heart failure, due to colon cancer, due to 
atherosclerotic heart disease, due to cardiomyopathy, with 
diabetes mellitus a contributing condition.  In October 2004, 
VA regulations governing presumptive service connection with 
regard to former POWs were amended to include heart disease 
and strokes as disorders for which service connection could 
be presumed.  See 69 Fed. Reg. 60083-01 (Oct. 7, 2004). 
Accordingly, in an October 2007 rating decision, the RO 
granted service connection for the cause of the veteran's 
death, thereby entitling the appellant to DIC benefits under 
38 U.S.C.A. § 1312.  However, the appellant's claim of 
entitlement to DIC benefits under § 1318 is still pending.

DIC benefits under 38 U.S.C.A. § 1318 may be paid if the 
veteran was (a) rated totally disabled for a period of 10 or 
more years immediately preceding death; (b) rated totally 
disabled for a period of not less than five years from the 
date of discharge, or (c) a former POW who died after 
September 30, 1999, and was rated totally disabled for a 
period not less than one year immediately preceding death.  

If the statutory duration requirements under 38 U.S.C.A. § 
1318 are not met, the only ways an appellant may prevail in a 
claim for DIC benefits under this section are (1) to show 
that such requirements would have been met, but for clear and 
unmistakable error in a previous decision; or (3) to show 
that service department records in existence at the time of a 
prior VA decision that were not previously considered by VA 
provide a basis for reopening a claim finally decided during 
the veteran's lifetime and for awarding a total service-
connected disability rating retroactively.

The Board notes that at her October 1998 hearing, and in her 
arguments filed in the course of her appeal to the Court, the 
appellant specifically indicated that she was not claiming 
"hypothetical entitlement," but CUE in the January 1987 
rating decision.  Hearing Transcript, p. 5; Appellant's 
Brief, p. 7.  However, the law in effect at the time she 
filed her claim permitted DIC claims under 38 U.S.C.A. § 1318 
based on "hypothetical entitlement."  Thus, the Board 
determines that the question warrants discussion, albeit 
brief.  

The appellant filed her claim in May 1997.  In a January 1997 
decision, the Court interpreted 38 U.S.C.A. § 1318(b) and 38 
C.F.R. § 3.22(a)(2) to allow a surviving spouse to attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to a different decision on a service-connected-
related issue.  Green v. Brown, 10 Vet. App. 111, 118-19 
(1997)   However,  in January 2000, VA amended 38 C.F.R. § 
3.22 to specifically prohibit using "hypothetical 
entitlement" as an additional basis for establishing 
eligibility for benefits under 38 U.S.C.A. § 1318.  Although 
the amendment was promulgated after the appellant filed her 
claim, the Court of Appeals for the Federal Circuit has 
recently issued a decision indicating that the revised 38 
C.F.R. § 3.22 may be applied to claims filed prior to January 
21, 2000.  Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008) 
(38 C.F.R. § 3.22, as amended in January 2000, does not have 
a retroactive effect and may be applied to claims for DIC 
benefits filed by survivors before the amendment took 
effect).  Accordingly, inasmuch as the appellant could have 
asserted a claim based on "hypothetical entitlement," such 
claim is barred as a matter of law.  See 38 C.F.R. §§ 3.22, 
20.1106 (2007).

Therefore, based on the evidence of record, the Board finds 
that the requirements of 38 U.S.C.A. § 1318 for an award of 
DIC benefits are clearly not met.  Service connection was 
granted for PTSD in a January 1987 rating decision, and a 30 
percent disability rating assigned, effective October 9, 
1986.  Thereafter, in a January 1994 rating decision, the 
rating evaluation for PTSD was increased to 100 percent, 
effective August 24, 1993.  The veteran died in March 1997.  
The only other disability for which service connection was in 
effect at the time of death was facial abrasions, which had 
been assigned a noncompensable rating, effective November 1, 
1950.  Thus, the veteran was not rated at 100 percent for at 
least the first five years after his discharge from service 
in August 1945, nor was he rated totally disabled for at 
least the last 10 years of his life.  Further, although he 
was a former POW, his death did not occur after September 30, 
1999.  Accordingly, the claim for DIC benefits cannot be 
granted based on satisfaction of the statutory duration 
requirements under § 1318.

The Board notes that the appellant has raised a claim of CUE 
with regard to the initial assignment of a 30 percent rating 
for the veteran's service-connected PTSD, arguing that the RO 
erred in not assigning a 100 percent disability evaluation.  
As discussed in the introduction, the Court remanded the 
claim for § 1318 DIC benefits to the Board as this claim was 
inextricably intertwined with the CUE claim.  The Board 
thereafter remanded the CUE claim to the RO, and in the 
October 2007 rating decision, the RO denied CUE in the 
January 1987 rating decision.  The appellant has not appealed 
this rating decision.  Therefore, the statutory duration 
requirements are not met on the basis of CUE in a previous 
rating decision.

Finally, the Board has considered whether there were service 
department records in existence at the time of a prior VA 
decision which were not previously considered by VA and which 
provide a basis for reopening a claim finally decided during 
the veteran's lifetime and for awarding a total service-
connected disability rating retroactively.  In this regard, 
the Board observes that there is no indication that the AOJ 
failed to consider any service medical records in existence 
at the time of the decision.  

Where the law and not the evidence is dispositive in a case, 
entitlement to the VA benefits sought must be denied due to 
the absence of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Accordingly, as the veteran was not 
entitled to receive a total disability rating for either at 
least five years after his departure from active service or 
for at least the 10 years prior to his death, the appellant 
is not entitled to DIC benefits under 38 U.S.C.A. § 1318.


ORDER

Entitlement to dependency and indemnification compensation 
(DIC) benefits under 


38 U.S.C.A. § 1318 is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


